19-42173-tnap   Doc 9   FILED 11/29/19   ENTERED 11/29/19 13:51:39   Page 1 of 7
19-42173-tnap   Doc 9   FILED 11/29/19   ENTERED 11/29/19 13:51:39   Page 2 of 7
19-42173-tnap   Doc 9   FILED 11/29/19   ENTERED 11/29/19 13:51:39   Page 3 of 7
19-42173-tnap   Doc 9   FILED 11/29/19   ENTERED 11/29/19 13:51:39   Page 4 of 7
19-42173-tnap   Doc 9   FILED 11/29/19   ENTERED 11/29/19 13:51:39   Page 5 of 7
19-42173-tnap   Doc 9   FILED 11/29/19   ENTERED 11/29/19 13:51:39   Page 6 of 7
19-42173-tnap   Doc 9   FILED 11/29/19   ENTERED 11/29/19 13:51:39   Page 7 of 7
